Citation Nr: 1031358	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-30 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the Veteran's claim for entitlement to service connection 
for an acquired psychiatric disorder, to include posttraumatic 
stress syndrome (PTSD) and depression.

2.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to January 
1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in December 2004 and 
December 2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina and Montgomery, Alabama, 
respectively. 

As a procedural matter, the Board notes that the issues of 
entitlement to service connection for a thyroid disorder, a 
bilateral leg disorder, a stomach disorder, a bilateral foot 
disorder, and hypertension have been certified by the RO for 
appeal. However, a review of the record reflects that the Veteran 
did not submit a substantive appeal with regard to those issues, 
as acknowledged by a July 2010 statement from the Veteran's 
representative that fails to reference or present appellate 
arguments regarding those issues. 

The Board further notes that a review of the record reveals that 
the Veteran's acquired psychiatric disorder service connection 
claim (claimed as service connection for PTSD) was originally 
denied by an April 2003 rating decision, and the Veteran did not 
file a statement within one year from the date of that denial 
that can be construed as a notice of disagreement.  Accordingly, 
the Board has construed the instant psychiatric disorder claim as 
a claim to reopen.  The Board has also consolidated the Veteran's 
PTSD and depression claims as one acquired psychiatric disorder 
service connection claim, pursuant to Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding that that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  

The Board further acknowledges that the April 2003 rating 
decision that initially denied the Veteran's PTSD service 
connection claim also denied service connection for two other 
claimed disabilities addressed in this appeal, diabetes mellitus 
and peripheral neuropathy.  However, as the Veteran submitted a 
statement within one year of the April 2003 rating decision that 
asserted his entitlement to both diabetes mellitus and peripheral 
neuropathy, the Board concludes that the April 2003 rating 
decision did not become final and has accordingly phrased the 
Veteran's diabetes mellitus and peripheral neuropathy claims as 
initial service connection claims.  See 38 C.F.R. §§ 20.201, 
20.302(a).  

As discussed below, the Board finds that new and material 
evidence has been submitted to reopen the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, but that further development is warranted before the 
underlying merits of that service connection claim may be 
addressed.  Accordingly, the Veteran's reopened acquired 
psychiatric disorder service connection claim, as well as the 
Veteran's diabetes mellitus, peripheral neuropathy, and glaucoma 
service connection claims, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, referred to as PTSD, was denied 
by an April 2003 rating decision, and the Veteran did not perfect 
a timely appeal of this decision.
	
2.  The evidence submitted since April 2003 is not cumulative, 
relates to an unestablished fact, and raises a reasonable 
possibility of substantiating the Veteran's claim.




CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and depression, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.104, 3.156, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard 
to the Veteran's claim to reopen his previously denied acquired 
psychiatric disorder service connection claim, the Board is 
granting the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist with regard to 
this claim, such error was harmless and will not be further 
considered.

New and Material Evidence

The Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder (claimed as PTSD) was denied by an 
April 2003 rating decision.  The Veteran failed to perfect an 
appeal of this decision, and his claim became final.  38 C.F.R. 
§ 20.1103.  However, a previously denied claim may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

As reflected in the April 2003 rating decision, the Veteran's 
acquired psychiatric disorder service connection claim, referred 
to as PTSD, was initially denied because the evidence failed to 
reflect that the Veteran had been diagnosed with PTSD secondary 
to any in-service stressors and because he had not reported his 
claimed in-service stressors with specificity.

Evidence submitted since the previous denial of the Veteran's 
claim includes, in relevant part, a VA PTSD examination report 
and the Veteran's submitted statements.  The VA PTSD examination 
report reflects a PTSD diagnosis secondary to the Veteran's 
reported in-service experiences, and the Veteran's submitted 
statements reflect detailed accounts of his in-service stressors.

The Board finds that this newly submitted evidence relates to 
previously unestablished facts necessary to substantiate the 
Veteran's claim.  Specifically, the newly submitted evidence 
reflects evidence of a current PTSD diagnosis, a medical link 
between the Veteran's PTSD and his reported stressors, and PTSD 
stressors reported with sufficient specificity to allow VA to 
conduct corroborative research.  When presumed credible, this 
evidence suggests that the Veteran's currently diagnosed acquired 
psychiatric disorder, PTSD, is attributable to his in-service 
stressful experiences.  See Justus v. Principi, 3 Vet. App. 510, 
512 (1992) (evidence is presumed credible for the limited purpose 
of determining its materiality).  Accordingly, this evidence is 
considered both new and material, and the Veteran's service 
connection claim for an acquired psychiatric disorder is 
therefore reopened.  


ORDER

New and material evidence having been presented, the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include both PTSD and depression, is reopened, and 
to this extent the Veteran's appeal is granted.

REMAND

After reviewing the evidence of record, the Board concludes that 
further procedural and evidentiary development is warranted 
before the Veteran's reopened service connection claim for an 
acquired psychiatric disorder, to include PTSD and depression, 
may be adjudicated on its merits.  Further development is also 
warranted with regard to the Veteran's diabetes mellitus, 
peripheral neuropathy, and glaucoma service connection claims.  

With regard to the Veteran's service connection claim for an 
acquired psychiatric disorder, as referenced above, the Veteran 
was afforded a VA PTSD examination in October 2004, during which 
he was diagnosed with PTSD resulting from his reported stressful 
in-service experiences, namely an incident during which he was 
burned by chemicals and/or steam while aboard the U.S.S. Fred T. 
Berry, DD858 and an incident during which he witnessed a pilot 
lose control of his airplane while attempting to land on a ship 
and subsequently drown.  The latter incident apparently occurred 
in late 1968 or early 1969 while the Veteran was stationed on the 
U.S.S. Fred T. Berry, but the pilot in question was attempting to 
land on the U.S.S. WASP.

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-
service stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service stressor.  
As the Veteran has been clinically diagnosed with PTSD resulting 
from his reported in-service stressors, the Veteran's reported 
in-service stressors must be corroborated before service 
connection may be granted.  The Board acknowledges that during 
the pendency of this appeal, revised regulations have been 
implemented that negate the requirement for objective 
corroboration of PTSD stressors when the reported stressors 
involve hostile forces.  However, as the Veteran's contended 
stressors do not involve hostile circumstances, the revised 
version of 38 C.F.R. § 3.304(f)(3) is not applicable in the 
instant case, and objective corroboration is still required.

In this regard, the Board notes that the RO submitted research 
corroboration requests in an attempt to corroborate the Veteran's 
stressors, which the Veteran has reported occurred in 1967-1968, 
1968, and late 1968 to early 1969, as reflected in his various 
submitted statements.  However, the research corroboration 
requests submitted by the RO requested review of records from 
November 1967 to February 1968, and the response to this request 
reflects that only the 1967 records from the U.S.S. Fred T. 
Berry, DD858 (the ship of the Veteran's Naval service assignment) 
were reviewed.  Thus, the Board concludes that the research 
requests should be resubmitted, and the RO should ensure that 
records from the U.S.S. Fred T. Berry, DD858 from 1968 and 1969 
are reviewed.

The Veteran's claims file further reflects that the Veteran has 
reported receiving treatment for the burns resulting from his on-
board accident at the Naval Hospital in Newport, Rhode Island.  
The Board notes that in-patient service treatment records are 
often stored separately from other service treatment records, and 
therefore the in-patient records must be specifically requested 
from the appropriate repository.   The records does not reflect 
that any specific request to obtain these in-patient treatment 
records has been made, and this should be accomplished.

The Veteran is also seeking service connection for depression.  
While the current evidence of record does not reflect a current 
diagnosis of depression, the Veteran reports that he has been 
diagnosed with and treated for depression by VA medical 
professionals.  However, the most recent VA treatment of record 
is dated in 2004.  Thus, the Veteran's VA treatment not of record 
should be obtained and associated with the Veteran's claims file, 
as well.  38 C.F.R. § 3.159(c)(2) (2009).

With regard to the Veteran's diabetes mellitus service connection 
claim, the Board notes that service connection for certain 
disabilities, including diabetes mellitus, may be granted based 
on exposure to certain herbicide agents, even though there is no 
record of such disease during service, if the disease manifests 
to a compensable degree anytime after service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  Presumptive service 
connection based on herbicide exposure during the Vietnam Era 
requires "a service member's presence at some point on the 
landmass or the inland waters of Vietnam."  See Haas v. Peake, 
525 F.3d 1168, 1197 (Fed. Cir. 2008) (stating that a veteran 
claiming exposure to herbicides while his Naval ship traveled 
near the Vietnamese coast is not entitled to the benefit of the 
presumptions set forth in 38 U.S.C.A. § 1116, which are limited 
to those who "served in the Republic of Vietnam").  The Veteran 
served during the Vietnam Era, and he asserts that he had service 
in the Republic of Vietnam.

Given that the Veteran may be entitled to presumptive service 
connection for diabetes mellitus, as well as his peripheral 
neuropathy of his bilateral lower extremities and glaucoma as 
conditions secondary to diabetes mellitus, if he did indeed have 
service in the Republic of Vietnam, the Board finds that research 
should be conducted, to include a review of the U.S.S. Fred T. 
Berry, DD858 command history and deck logs for the Veteran's 
period of service, to determine whether this vessel was ever in 
port in the Republic of Vietnam during the Veteran's service.  In 
addition, in a written statement dated in August 2002, the 
Veteran reported that he served aboard the river boat  "SS 
Argatia PBR 38" in Vietnam from 1967 to the middle of 1968.  An 
attempt should be made to verify that contention.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the Veteran's VA 
treatment records from October 2004 to the 
present.

2.  The AMC should request the Veteran's in-
service in-patient hospitalization records 
from the Veteran's period of service from 
August 1967 to January 1970, for treatment as 
may have been provided to the Veteran at the 
United States Naval Hospital in Newport, 
Rhode Island.  The request should specify 
that a search be conducted for any inpatient 
records that are stored separately from the 
Veteran's other service treatment records.  

3.  The AMC should contact the appropriate 
research entities (such as National Archives 
and Records Administration) and provide them 
with all necessary available information to 
allow corroborative research to be conducted, 
including inquiries as to:

(i) whether the command histories or deck 
logs from the Veteran's service aboard the 
U.S.S. Fred T. Berry, DD858, from November 
1967 to January 1970 reflect that that this 
vessel was in port in the Republic of 
Vietnam;

(ii) whether the command histories or deck 
logs from the Veteran's service aboard the 
U.S.S. Fred T. Berry, DD858 from 1968 and 
1969 reflect that an on-board accident 
occurred involving a steam and/or chemical 
explosion; and 

(iii) whether the command histories or deck 
logs from the Veteran's service aboard the 
U.S.S. Fred T. Berry, DD858 from 1968 and 
1969 reflect that a pilot drowned after an 
on-board landing-related accident on the 
nearby U.S.S. Wasp.  Records from the U.S.S. 
WASP should also be checked.

(iv) whether there is a Navy vessel named the 
Argatia (or similarly named) and if so, 
whether the command histories or deck logs 
from the Argatia verify that the Veteran 
served aboard that vessel and had associated 
service in the waters of Vietnam.

4.  Then, after ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's claims. If any action remains 
adverse to the Veteran, provide him and his 
representative with a supplemental statement 
of the case and allow an appropriate 
opportunity to respond. Thereafter, the case 
should be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


